Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8, 10-15, and 17-20 were pending. Claims 1, 3-8, 10-15, and 17-20 currently stand rejected. Claims 1, 8, and 15 are amended herein; claims 7, 14, and 20 claims are canceled herein. Claims 1, 8, and 15 are the independent claims.  After careful consideration the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Objections
Applicant adds in claims 1, 8, 15- “digital card representative of the first transaction…” . The specification literally supports this but, it’s unclear how a digital card represents a transaction or does it just mean I used a specific digital card for a transaction? No specification detail is provided aside from the literal. 


Claim Rejections - 35 USC § 103
Claims 1,3-6,8,11-13,15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os; (US 20150348002 Al) hereinafter Van Os in view of Laracey; Kevin (US 20160239818 Al) hereinafter Laracey and US Patent 8666837 to Urbanski

As per claim 1, Van Os discloses; A method for coordinating data with a mobile wallet 2application on a mobile device, wherein the method comprises: Van Os(0010) 3generating an identifier based on a first transaction between a sending 4entity and a receiving entity facilitated by an intermediate entity, Van Os(0247, the system transmits an identifier, its for a transaction between a receiving and sending entity and facilitated by a bank for example, 0311 explains, bank, merchant customer, bank can intermediate between customer and the merchant) wherein the identifier 5comprises a unique identifier that is specific to the first transaction; Van Os (0247,0351) 6receiving, by a mobile wallet application on a mobile device from a 7tertiary application on the mobile device, (tertiary means third/three, no specific definition in the spec Van Os 0340 third party merchant application or web browser based website, vs second application….  ) an instruction comprising the identifier to add a 8digital card to a digital wallet, Van Os(0189, 0247) where the digital card is representative of the first 9transaction between the sending entity and the receiving entity;  Van Os (5B digital card) 10receiving, with the mobile wallet application, from the intermediate entity, Van Os(fig. 10a 1012, and 0326)11status information associated with the digital card, wherein the status information 12includes information associated with the first transaction including an indication of the 13sending entity and the receiving entity; (0311 explains, bank, merchant customer, bank can intermediate between customer and the merchant)  14providing, from the mobile wallet application, at least a portion of the 15status information to a secondary application;  Van Os(fig. 5C) 16 the secondary 18application to display one or more visual indications associated with the digital card; (fig. 5C and 0188) 19receiving, with the mobile wallet application, via a selection of the 20displayed one or more visual indications associated with the digital card, a selection of 21the digital card; 22causing, with the mobile wallet application, …(Van Os 0340 third party merchant application or web browser based website, vs second application….  ) so that the … 27causes a second transaction between the sending entity and the receiving 28entity to occur based at least in part on the identifier and/or the at least some 29portion of the status information, Van Os (0329, 0331 “or” at least some portion) Van Os(See fig. 11J which shows the application's option to "continue shopping". Thus, the whole process of fig. 11A-11J can be performed again based on the payment identifier provided in the mobile wallet.) Where the second transaction is executed as at 30least partially as a repeat of the first transaction facilitated by the intermediate 31entity. Van Os(0005 repeat purchase) Van Os does not explicitly disclose what Laracey teaches, 23that corresponds to a mobile application on the mobile device Laracey(0027) to execute based at least in part on the selection of the digital card; and 25sending, from the mobile wallet application, to the … application, the 26identifier and/or at least some portion of the status information Laracy(0012)  causing, with the mobile wallet application, based at least in part on the 17portion of the status information received by the secondary application, Laracy(0012) It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement functionality designed to save payment information in a web browser as taught in Laracey with the mobile wallet infrastructure provided by Van Os because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable because the environment for saving and using payment information within the flow of a transaction had only changed slightly from a web browser to a mobile application. Here literally “tertiary application” is lacking from Van Os and Laracey. Urbanski teaches the literal tertiary application, a tertiary shopping card. (col. 9 lines35-45) The motivation for the combination is that one of ordinary skill in the art could reasonably add concepts from Urbanksi related to real-estate sales with those of On-line shopping found in Van-Os for the purpose of providing a variety of customized services. (col. 1)
Claims, 15, 8 are rejected for the same reason as claim 1.

Claims 3,10, and 17 The following limitations are further disclosed by Van Os: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein: providing at least a portion of the status information to the secondary application occurs in response to receipt of the status information. (See 0076)
Claims 4,11, and 18 The following limitations are disclosed by Van Os: the addition of payment information to a digital wallet on a mobile device, receiving status information associated with the card, and effecting payment with the mobile wallet.  (0189-90) Van Os. However, does not disclose the following limitations while Laracev does teach the following limitations: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein: providing at least a portion of the status information to the secondary application occurs in response to a request from the secondary application. (See [0021] which describes how a user may be required to enter further information upon downloading a mobile application. Thus, status information is received upon request from a secondary application.) Laracey teaches that a request can be made from a mobile application and that it can result in receiving further status information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the request for status information from a secondary application as taught in Laracey with the mobile wallet infrastructure as disclosed in Van Os because the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art at the effective filing date of the invention would have recognized that the results of the combination were predictable.
Claims 5,12, and 19
The following limitations are further disclosed by Van Os: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein the secondary application comprises: at least some portion of an operating system of the mobile device. (See fig. 1A part 126 which shows the operating system that constitutes a secondary application. [0019] describes fig. 1A as a portable multifunction device.)
Claims 6 and 13
The following limitations are further disclosed by Van Os: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein the tertiary application comprises: an interface application provided by the intermediate entity. (See part 1120 of fig. 11B which shows the tertiary application that is provided by apple to facilitate payment between a user buyer and a seller.)

Response to Arguments
Applicant filed an amendment on 6/22/21.Claims 1, 3-8, 10-15, and 17-20 were pending. Claims 1, 3-8, 10-15, and 17-20 currently stand rejected. Claims 1, 8, and 15 are amended herein; claims 7, 14, and 20 claims are canceled herein. Claims 1, 8, and 15 are the independent claims.  After careful consideration the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Objections – moot in view of amendment

Claims 1, 6-8, 13-15, and 20 were objected to because of informalities. 

Rejection under 35 U.S.C. §103 
The Office Action rejected claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication No. 2015/0348002 to Van Os, et al. ("Van Os"), in view of U.S. Publication No. 2016/0239818 to Laracey ("Laracey"). 

In order to establish a primafacie case of obviousness, the references cited by the Office Action must disclose all claimed limitations. In re Royka, 490 F.2d 981, 180 U.S.P.Q. 580 (C.C.P.A. 1974). Applicant respectfully traverses the rejections and submits that the cited references do not disclose, teach, or suggest, either expressly or inherently, each and every element of the claims. Page 9 of 12Appl. No. 15/448,957 Attorney Docket No. 090945-1023772 (023400US)Amdt. dated March 25, 2020Specifically, for example with respect to amended independent claim 1, Van Os and Laracey fail to disclose, teach, or suggest at least:  (redacted copy of the claim) 
Page 10 of 12 
Response to Office Action of 04/16/2021 Claims 8, 15 are argued similar to claim 1.
Applicant notes that the above claim features were discussed in the above- referenced examiner interview. As discussed, it was agreed that the amended claim 1 would overcome Van Os and Laracey.

Here the examiner on review agrees that the amendment is compelling but the words and/or are interpreted as “or” and “at least some portion” may be a small portion. 

However, the examiner in view of the term tertiary being relatively unusual finds it to be in US Patent 8666837 to Urbanski, ie a tertiary shopping card application. 

The examiner would thus recommend amending the “and/or” to be “and” and further minimizing/eliminating “at least some” and “at least partially” for example as well as some other format changes as the path to disposal of this application. 




Claims 8,15 argued for the same reason as claim 1. 


The dependent claims are argued by virtue of dependency.
Page 11 of 12 
Appl. No. 15/448,957 Attorney Docket No. 090945-1023772 (023400US) 
Amdt. dated March 25, 2020 
Response to Office Action of 04/16/2021 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698